                          UNITED STATES COURT OF APPEALS
                            SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

UNITED STATES OF AMERICA                        *

VS.                                             *          NO. 7:18CR960-22

RUBY GUZMAN                                     *

  NOTICE OF PLEA AGREEMENT BETWEEN DEFENDANT AND GOVERNMENT

          Defendant Ruby Guzman and the United States have reached a plea agreement in this

matter.      Counsel will contact the Court for dates that are available for the defendant’s

rearraignment.



                                                    Respectfully submitted,



                                                    /s/ David Cunningham
                                                    _________________________________
                                                    David Cunningham
                                                    Attorney for Defendant
                                                    Bar No. 05234400
                                                    Admissions No. 1352
                                                    2814 Hamilton Street
                                                    Houston, Texas 77004-1232
                                                    713/225-0325
                                                    713/395-1311 (fax)
                                                    Cunningham709@yahoo.com

                                   CERTIFICATE OF SERVICE

        I certify that a true and correct copy of the foregoing Notice was forwarded to AUSA Pat
Profit and all counsel of record via the SDTX ECF system on 22 April 2019.


                                                    /s/ David Cunningham

                                                    David Cunningham




                                               1
